432 F.2d 1011
UNITED STATES of America, Plaintiff-Appellee,v.Bennie Ralph TIMMONS, Margaret Loretta Nolte, Clark Gable Timmons, and David Freddie Hileman, Defendants-Appellants.
No. 25766.
No. 25809.
No. 25820.
No. 25826.
United States Court of Appeals, Ninth Circuit.
November 9, 1970.
Rehearing Denied December 29, 1970.

Appeal from the United States District Court for the Southern District of California; Manuel L. Real, Judge.


1
Bennie Ralph Timmons, in pro. per.


2
Peter J. Hughes (argued), Sheela, Lightner, Hughes & Castro, San Diego, Cal., for appellant Nolte.


3
William Bryan Osborne (argued), Los Angeles, Cal., for appellant Timmons.


4
Michael P. Gerbosi (argued), Santa Ana, Cal., for appellant Hileman.


5
Arnold G. Regardie, Asst. U. S. Atty. (argued), Robert L. Meyer, U. S. Atty., Los Angeles, Cal., for appellee.


6
Before CHAMBERS, ELY and WRIGHT, Circuit Judges.

PER CURIAM:

7
The judgment of conviction is affirmed as to all appellants except as to Clark Gable Timmons.


8
There was improper hearsay evidence admitted. As to Clark Gable Timmons, this testimony may well have been the determining factor in the jury's mind. As to the remaining defendants, other testimony was overwhelming.


9
Additional points raised are without merit.